Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.2 AMENDMENT NUMBER 2 TO PURCHASE AGREEMENT March 10, 2008 Reference is hereby made to that certain Purchase Agreement, dated as of February 11, 2008, by and among MoneyGram International, Inc., a Delaware corporation (the  Company ), and the Investors party thereto, as amended on March 8, 2008 (as so amended, the  Purchase Agreement ). All terms not defined herein shall have the meanings ascribed to them in the Purchase Agreement. 1. The Company and each of the Investors hereby agree that the Purchase Agreement shall be amended to reflect the terms set forth in Exhibit A hereto. 2. The Company hereby acknowledges and agrees that paragraph 1 of the Amendment to Purchase Agreement dated March 8, 2008, by and among the Company and the Investors shall remain in full force and effect as if the Purchase Agreement were not amended by this amendment. Accordingly, the Company further hereby acknowledges and agrees that the Company shall not assert, claim or otherwise take a position that the Investors are obligated to close under the Purchase Agreement, notwithstanding any events that occur, or the Companys ability to satisfy any conditions referenced in such paragraph 1 of such Amendment to Purchase Agreement, after March 8, 2008. [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK] I
